Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 10/26/2020 are entered. Claims 1-20 are withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 4 claim 1 recites “receptable” rather than –receptacle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakner et al (US 9,423,148) in view of Erkins et al (US 1,589,378) or Mason (US 462,265) in the alternative
Regarding claim 21, Oakner discloses an HVAC assembly, comprising:
a drain pan (100) comprising a receptacle configured to collect condensate in an HVAC system, wherein the receptacle comprises a depth (depth of water shown in figure 5);
a mounting assembly (10) configured to couple to the drain pan (11) and to support a liquid level sensor (20) adjacent to the drain pan via a mounting frame of the liquid level sensor;
a first bracket (40) of the mounting assembly configured to be mounted to the drain pan (5:16-18); and
a second bracket (60) of the mounting assembly comprising a mounting plate (plate including opening 64) configured to engage with the mounting frame (70, 72, and 74) of the liquid sensor, wherein the second bracket is configured to couple to the first bracket is configured to couple to the first bracket such that a position of the second bracket relative to the first bracket is adjustable between a plurality of orientations.
Oakner broadly discloses the desire for an easily adjustable mounting assembly but lacks that the second bracket is rotatable relative to the first bracket.
Mason provides for an easily adjustable mounting assembly having a first bracket (b) and a second bracket (c) wherein the second bracket (c) is configured to couple to the first bracket (b) such that a position of the second bracket relative to the first bracket is adjustable between a plurality of orientations, and wherein the second bracket is rotatable relative to the first bracket about an axis (axis through c’) extending crosswise to a depth (or vertical) direction.
Erkins provides for an easily adjustable mounting assembly having a first bracket (12) and a second bracket (11) wherein the second bracket (11) is configured to couple to the first bracket (12) such that a position of the second bracket relative to the first bracket is adjustable 
It would have been obvious to one of ordinary skill in the art to have provided Oakner with the connection between the first and second brackets as taught by either of Mason or Erkins as such a connection enables additional adjustment and thereby allows for optimizing the fit for a plurality of installation constraints. 
Additionally, it has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of brackets for supporting a liquid level sensor. It is known in the art to substitute one bracket for another. The result of the substitution would have been predictable, as both provide for the support of a liquid level sensor. MPEP 2143 B.
Regarding claim 22, Oakner as modified discloses the first bracket has a first aperture (the first bracket b of Mason includes a slot; the first bracket 12 includes a slot), the second bracket has a second aperture (the second bracket c of Mason includes a slot; slot 36 of second bracket 11 of Erkins), and the mounting assembly has a fastener (c’ of Mason; 42 and 44 of Erkins) configured to extend through the first and second apertures to fasten the first bracket to the second bracket.
Regarding claim 23, 
Regarding claim 24, Oakner as modified discloses the second bracket is configured to be rotated about the fastener and the second aperture to adjust the position of the second bracket relative to the first bracket (adjustment described in both of Mason and Erkins).
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive or are rendered moot by the new grounds of rejection.
Regarding pages 13 and 14, applicant discusses the motivation to combine Oakner and Bufogle. While Bufogle is replaced with Mason and Erkins in the current rejection the motivation to combine is essentially the same. Applicant purports that such a motivation is “generic, conclusory, and subjective”. The office respectfully disagrees. Regarding generic, there is no requirement for a complex motivation to combine. In this instant case the motivation to combine comes from a noted benefit, namely increased adjustment and thereby enables adaptation to additional installation constraints. Regarding “conclusory” there is articulated rationale, namely a noted benefit as stated above. Regarding “subjective” the prior art in this instance Mason and Erkins both discuss their brackets adjustability. Therefor the feature of adjustability being provided in combination stems from the prior art teachings themselves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blair (US 3,154,683) support bracket;
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763